 In the Matter of TEXTILE:ITHER CORPORATIONandTExTILE WORKERSUNION. oF..AMERIaa= (CIO)Case No. B-5053.-Decided April 28,1943Mr. Henry R. Bloch,of Toledo, Ohio, for the Company.Messrs. Ellie Bushand'Thomas N. Russell,-bothof Toledo, Ohio,for the Union.-Mr. David V. Easton,ofcounselto the Board.DECISIONAND-DIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by Textile Workers Union of America(CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of the employeesof Textileather Corporation, Toledo, Ohio, herein called the'Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Louis Plost, Trial Examiner.Said hearing was held at Toledo, Ohio, on March 26, 1943. The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Upon the entire record in the case, the Board makes-the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYTextileather Corporation, a Delaware corporation licensed' to dobusiness in the State of Ohio, with its principal plant and office lo-cated in Toledo, Ohio, is engaged in the business of coating and finish-ing cotton textiles.During the year 1942 the Company purchasedraw materials valued in excess of $1,000,000, of which more than 90percent was purchased from points outside the State of Ohio. Duringthe same period, the Company sold finished products valued in excess49 N. L R.B, No. 27.199 200 ' DEICISIONS OF NATIONALLABOR RELATIONS BOARDof $2,000,000, of which 89 percent was sold and shipped to pointsoutside the State of Ohio.The- Company is engaged in productionfor the national war effort and admits that it is engaged incommercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION 'The Company refuses to grant the Union recognition as the exclu-sive bargaining representative until it has been certified by the Board.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen' concerningthe representation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union contends that all of the employees of the Company em-ployed as guards comprise an appropriate unit.2 The Company urgesthat plant guards are not an appropriate unit and should not be per-mitted to choose a collective bargaining agent since they have beensworn in as members of the Auxiliary Military Police and are deputysheriffs of Lucas County, Ohio.We have frequently found that plantguards hired and paid by employers are employees within the meaningof the Act and may designate a representative for the purposes, of col-lective bargaining even though they are members of the AuxiliaryMilitary Police 3 or have been deputized as law enforcement officers.4Accordingly, the Company's contention is rejected.We find that allguards of the,Company, excluding supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.1The Field Examiner reported that the Union submitted 13 designation cards of which12 tore apparently genuine original signaturesTen of these 12 signatures are the namesof persons appearing upon the Company'spay roll of March 4,1942.This pay rollcontained the names of 12 persons within the appropriate unitILocal 224 of the Union is' presently recognized by the Company in a contract as theexclusive representative of certain of the Company's employees excluding,among others,the guardsMatter of W. Sherman Burns,Raymond J.Burns, Ashley John Burns,and William J.Burns;co-partners,dba under the form, name and style ofWilliamJ.Burns DetectiveAgencyandAmerican Federation of Labor, 47 NL. R. B 648, and cases cited theieiu.Matter of Westinghouse Airbrake CompanyandUnited Electrical, Radio 6 MachineWorkers of America, Local No. 610,42 N, L. R. B. 525. TEXTILEATHER CORPORATION-201V.THE DETERMINATION OF REPRESENTATIVESWe shall'direct that the question concerning representation whichhas arisen be resolved, by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Textileather Corpora-tion,Toledo, Ohio, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees who,have since quit or been discharged for cause, to determine whether ornot they desire to be represented by Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining.